
	
		One Hundred Eleventh Congress of the United
		  States of America
		1st SessionBegun and held at the City of Washington on Tuesday, the sixth
		day of January, two thousand and nine
		S. CON. RES. 2
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 7, 2009
			Agreed
			 to
		
		CONCURRENT RESOLUTION
		Extending the life of the Joint
		  Congressional Committee on Inaugural Ceremonies.
	
	
		That effective from January 6, 2009, the
			 joint committee created by Senate Concurrent Resolution 67 (110th Congress), to
			 make the necessary arrangements for the inauguration, is hereby continued with
			 the same power and authority provided for in that resolution.
		2.Effective from January 6, 2009, the
			 provisions of Senate Concurrent Resolution 68 (110th Congress), to authorize
			 the rotunda of the United States Capitol to be used in connection with the
			 proceedings and ceremonies for the inauguration of the President-elect and the
			 Vice President-elect of the United States, are continued with the same power
			 and authority provided for in that resolution.
		
	
		
			
			Secretary of the Senate
		
		
			
			Clerk of the House of Representatives
		
	
